Notice of Pre-AIA  or AIA  Status
The present application, filed on or after July 01, 2019, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-15 are pending and are being considered. 
Claims 1-2, 4-6 and 8-10 have been amended.
Claims 11-15 have been newly added.

Response to 103
	Applicants argument filled on 04/27/2021 have been fully considered. In response to applicants argument on page 10 of remarks that Zheng (i.e. primary reference) fails to teach “temporary key being randomly generated by the smart device”. The applicant argues that Zheng teaches temporary key is generated based on some preset rules. The examiner acknowledges applicants point of view but respectfully disagrees because Zheng teaches temporary key can be shown to user based on pre-set rule, does not generate key based on pre-set rule. However, Zheng on [page 4 para 3] teaches mobile device (i.e. mobile device is equivalent to the controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. lamp is equivalent to smart device in view of para. [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times at random and sends pairing response, wherein n is temporary key can be little random integers and the temporary key is transmitted to the mobile device which is adequate to meet the limitation pointed out above.  
	In response to applicants argument that Zheng fails to teach encrypting network information using temporary key. The examiner respectfully disagrees because Zheng on [page 4 para 6] teaches that after mobile device and lamp complete pairing, user inputs temporary key (n), network name (nn), and encryption starts (ENC_START) " and " encrypted response (ENC_RSP) is generated. The encryption starts after user inputs the temporary key which is adequate to meet the limitation pointed out above.  

The rest of applicant’s argument are moot in view of new grounds of rejection. The argument do not apply to the current art being used.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites “the network ID and the network password is not manually input or scanned from a code or label”. The specification fails to disclose “the network ID is not manually input”. The specification on [page 9] teaches “the smart device connects to the wireless network, there is no need to manually input the password”

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (hereinafter Zheng) (CN 105119785) (Provided in IDS, English translation is used for examination) in view of Liu et al (hereinafter Liu) (US 20160150411).

Regarding claim 1 Zheng teaches A method for accessing a wireless network by a smart device, comprising (Zheng on [Page 2 para 1-4] teaches method for accessing intelligent home network by a control terminal comprises steps of): 
A. generating, by the smart device, a temporary data packet comprising a temporary key, and transmitting, by (Zheng on [page 4 para 3] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times at random and sends pairing response, wherein n is temporary key (i.e. sending the packet including key to controller));
 B. detecting, by the controller, a blinking optical signal sent by the smart device by means of (Zheng on [page 4 para 3-6] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times at random and sends pairing response (controller detects lamp glimmer). mobile phone and the lamp completes paring process based on pairing request using temporary key obtained from the lamp);
 encrypting a network information of a wireless network by using the temporary key in the temporary data packet (Zheng on [page 4 para 6] teaches After mobile phone and lamp complete pairing, user inputs temporary key (n), network name (nn), network cipher (pass) on mobile phone. Mobile phone and lamp carry out “encryption starts (ENC_START) " and " encrypted using temporary key (i.e. the controller uses temporary key to encrypt network information));
 and transmitting the encrypted network information to the smart device through the wireless network, the network information including a network ID and a network password of the wireless network (Zheng on [page 4 para 6-7] teaches mobile phone sends network name to lamp. further teaches sending network name, network cipher encrypted by temporary key to the lamp. Other lamps joining this intelligent home network obtain the information such as network name, password and long term keys ltk by mobile phone);
C. decrypting, by the smart device, the encrypted network information to obtain the network information (Zheng on [page 7 para 1-4] teaches intelligent home network node (i.e. referring to lamp [page 3 last para]) receive a packet and decrypt the cipher text in the packet, wherein Ciphertext comprises mobile network identification number NID [page 5 last para]);
and performing operations on the network information according to a predetermined algorithm to obtain a long-term key, before joining the wireless network (Zheng on [page 4 last 3 para] teaches obtaining long term key LTK after performing digital operation and before joining the network and other lamps joining utilizing Hash algorithm the network obtain long term key LTK by mobile phone for intermodal communication. Further teaches lamps joining the home network first obtains the information such as network name, password and long term key LTK by mobile phone. See also on [page 5 last 3 para] teaches utilizing cryptographic algorithm to perform operation on network information to obtain LTK).
	Although Zheng teaches light blinking when pairing with controller, but fails to explicitly teach Smart device having a light emitting component and the controller detects a blinking optical signal sent by the smart device by means of a photosensitive component thereof, However Liu from analogous art teaches 
Smart device having A light emitting component (Liu on [0004] teaches an access control system of this type mainly performs wireless information transmission by means of visible light. The system performs communication by flashing an LED light source at a high frequency, and generally includes a transmitter and a receiver. At the transmitter, an LED emits light and flashes at a frequency invisible to a human's eye. See on [0036] teaches the transmitter (namely, an emitter) transmits a light signal);
detecting, by the controller, a blinking optical signal sent by the smart device by means of a photosensitive component of the controller (Liu on [0024, 0028, 0035 and 0051] teaches A receiver (i.e. controller in instant case) detects a light signal (i.e. flashes at frequency invisible to human eye [0004]) by using a light receive module (i.e. photosensitive component) when receiving transmitter information that is transmitted by a transmitter in a light signal form, performs photoelectric conversion on the transmitter information, and then sends the transmitter information to an access controller).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by having an emitting component for emitting light signal and photosensitive component detecting the emitted light signal. One would be (Liu on [0005]).
Regarding claim 2 the combination of Zheng and Liu teaches all the limitations of claim 1 above, Zheng further teaches wherein the step A comprises specifically: Al. generating by the smart device verification data and a temporary data packet comprising temporary key; or a temporary data packet comprising the verification data and the temporary key (Zheng on [page 4 para 3-4] teaches the request triggers lamp to glimmer (i.e. light blinking) n times and sends pairing response (i.e. sending the packet including key to controller), wherein n is temporary key. See on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID);
A2. transmitting, by the smart device, a device address of the smart device and the verification data through the wireless network (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID);
and at the same time, flashing, by the light emitting component of the smart device,  at a frequency that is invisible to a human ey(Liu on [0004] teaches an access control system of this type mainly performs wireless information transmission by means of visible light. The system performs communication by flashing an LED light source at a high frequency, and generally includes a transmitter and a receiver. At the transmitter, an LED emits light and flashes at a frequency invisible to a human's eye. See on [0036] teaches the transmitter (namely, an emitter) transmits a light signal). 
 into the teaching of Zheng by having an emitting component for emitting light signal in frequency that is invisible to human eye and photosensitive component detecting the emitted light signal. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).

Regarding claim 3 the combination of Zheng and Liu teaches all the limitations of claim 2 above, Zheng further teaches wherein the temporary data packet further comprises a synchronization word and a device address of the smart device (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID and sequence number of data packet SN (i.e. synchronization word )).

Regarding claim 4 the combination of Zheng and Liu teaches all the limitations of claim 3 above, Zheng further teaches wherein the step B comprises: receiving, by the controller, the verification data through the wireless network, sensing the light blinking of the smart device by the photosensitive component of the controller to detect the synchronization word and subsequently receiving the  device address and the temporary key after detecting the synchronization word (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID and sequence number of data packet SN (i.e. synchronization word ). See on [page 4 para 5-7] teaches a special sequence is utilized for protecting information during pairing of mobile device with smart lamp and after pairing temporary key is utilized for encryption);
and sending a plurality of data packets to the smart device corresponding to the device address through the wireless network (Zheng [page 4 3rd para] teaches long term key is kept confidential for follow up packet (i.e. indicating plurality of packets). The packet comprises sender address [page 5 2nd last para]);
 the data packets including the verification data (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) the packet also includes cipher text, wherein Cipher text comprises mobile network identification number NID [page 5 last para]).
The combination of Zheng and the cited portion of Liu fails to explicitly teach encrypting the verification data using temporary key, However Liu on different portion teaches encrypting verification data using temporary key (Liu on [0026, 0029, 0031 and 0070-0072] teaches encrypting the verification code using the unique ID of phone as a key).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu cited on different portion into the teaching of Zheng by encrypting verification data using temporary key. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).

Regarding claim 5 the combination of Zheng and Liu teaches all the limitations of claim 4 above, Zheng further teaches wherein the step C comprises specifically: receiving by the smart device the data packets sent by the controller  (Zheng on [page 4 para 3] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times and sends pairing response, wherein n is temporary key (i.e. sending the packet including key to controller));
obtaining the long-term key after performing an operation on the network information according to a predetermined algorithm, before joining the wireless network where the controller is located and communicating with a plurality of devices in the wireless network through the long-term key (Zheng on [page 4 last 3 para] teaches obtaining long term key LTK after performing digital operation and before joining the network and other lamps (i.e. other devices) joining the network obtain long term key LTK by mobile phone for intermodal communication).
	Liu further teaches decrypting the data packets by using the temporary key to obtain verification data (Liu on [0029, 0033, 0070, 0086 and 0100] teaches decrypting identification information using identity of mobile phone as a key);
and saving a decrypted network information obtained from the cipher text only after decrypting the verification data (Liu on [0070, 0085 and 0099] teaches saving the decrypted ID after acquiring the ID. See also on [0105] teaches storing the decrypted information after receiving the comparing the received password).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by decrypting and storing network information. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).
6 Zheng teaches a system for accessing a wireless network by a smart device, wherein the system comprises: (Zheng on [page 2 para 2-3] teaches an intelligent domestic system comprising terminal nodes and device for accessing wireless network);
a smart device, applied to generating a temporary data packet comprising a temporary key, and transmitting, through (Zheng on [page 4 para 3] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times at random and sends pairing response, wherein n is temporary key (i.e. sending the packet including key to controller));
after receiving encrypted network information sent by the controller, decrypting the encrypted network information and-4-Attorney Docket No. 00155.0148.00US Application No. 16 315,808obtaining the network information, the network information including a network ID and a network password of the wireless network (Zheng on [page 4 para 6-7] teaches mobile phone sends network name to lamp. further teaches sending network name, network cipher encrypted by temporary key to the lamp. See on [page 7 para 1-4] teaches intelligent home network node (i.e. referring to lamp [page 3 last para]) receive a packet and decrypt the cipher text in the packet, wherein Cipher text comprises mobile network identification number NID [page 5 last para]. See on [page 4 para 6-7] teaches mobile phone sends network name to lamp. Further teaches sending network name, network cipher encrypted by temporary key to the lamp. Other lamps joining this intelligent home network obtain the information such as network name, password and long term keys ltk by mobile phone);
and performing operations on the network information according to a predetermined algorithm to obtain a long-term key, before joining the wireless network (Zheng on [page 4 last 3 para] teaches obtaining long term key LTK after performing digital operation and before joining the network and other lamps joining utilizing Hash algorithm the network obtain long term key LTK by mobile phone for intermodal communication. Further teaches lamps joining the home network first obtains the information such as network name, password and long term key LTK by mobile phone. See also on [page 5 last 3 para] teaches utilizing cryptographic algorithm to perform operation on network information to obtain LTK).
a controller, applied to detecting a blinking optical signal sent by the smart device by (Zheng on [page 4 para 3-6] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times at random and sends pairing response (controller detects lamp glimmer). mobile phone and the lamp completes paring process based on pairing request using temporary key obtained from the lamp).
encrypting the network information of the wireless network by using the temporary key in the temporary data packet  (Zheng on [page 4 para 6] teaches After mobile phone and lamp complete pairing, user inputs temporary key (n), network name (nn), network cipher (pass) on mobile phone. Mobile phone and lamp carry out “encryption starts (ENC_START) " and " encrypted using temporary key (i.e. the controller uses temporary key to encrypt network information));
and transmitting  the encrypted network information to the smart device through the wireless network (Zheng on [page 4 para 6-7] teaches mobile phone sends network name to lamp. further teaches sending network name, network cipher encrypted by temporary key to the lamp).
Although Zheng teaches light blinking when pairing with controller, but fails to explicitly teach Smart device having a light emitting component and the controller detects a blinking optical signal sent 
Smart device having A light emitting component (Liu on [0004] teaches an access control system of this type mainly performs wireless information transmission by means of visible light. The system performs communication by flashing an LED light source at a high frequency, and generally includes a transmitter and a receiver. At the transmitter, an LED emits light and flashes at a frequency invisible to a human's eye. See on [0036] teaches the transmitter (namely, an emitter) transmits a light signal).
the controller detects a blinking optical signal sent by the smart device by means of a photosensitive component thereof (Liu on [0024, 0028, 0035 and 0051] teaches A receiver (i.e. controller in instant case) detects a light signal (i.e. flashes at frequency invisible to human eye [0004]) by using a light receive module (i.e. photosensitive component) when receiving transmitter information that is transmitted by a transmitter in a light signal form, performs photoelectric conversion on the transmitter information, and then sends the transmitter information to an access controller).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by having an emitting component for emitting light signal and photosensitive component detecting the emitted light signal. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).

Regarding claim 7 the combination of Zheng and Liu teaches all the limitations of claim 6 above, Zheng further teaches wherein the temporary data packet further comprises a synchronization word and a device address of the smart device (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID and sequence number of data packet SN (i.e. synchronization word)).

Regarding claim 8 the combination of Zheng and Liu teaches all the limitations of claim 6 above, Zheng further teaches wherein the smart device is further configured to perform generating verification data and a temporary data packet comprising a temporary key; or generating a temporary data packet comprising the verification data and the temporary key (Zheng on [page 4 para 3-4] teaches the request triggers lamp to glimmer (i.e. light blinking) n times and sends pairing response (i.e. sending the packet including key to controller), wherein n is temporary key. See on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID);
broadcasting a device address of the smart device and the verification data, (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID).
Liu further teaches a light-emitting component, applied to flashing at a frequency that is invisible to a human eye, and transmitting the temporary data packet in a manner of light blinking (Liu on [0004] teaches an access control system of this type mainly performs wireless information transmission by means of visible light. The system performs communication by flashing an LED light source at a high frequency, and generally includes a transmitter and a receiver. At the transmitter, an LED emits light and flashes at a frequency invisible to a human's eye. See on [0036] teaches the transmitter (namely, an emitter) transmits a light signal). 
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by having an emitting component for emitting light signal in frequency that is invisible to human eye and photosensitive component detecting the emitted light signal. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).

Regarding claim 9 the combination of Zheng and Liu teaches all the limitations of claim 8 above, Zheng further teaches wherein the controller is further configured to perform receiving the verification data (Zheng [page 4 3rd para] teaches long term key is kept confidential for follow up packet (i.e. indicating plurality of packets). The packet comprises sender address [page 5 2nd last para]);
sensing, through (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) random number nonce field comprising sender address scrID and sequence number of data packet SN (i.e. synchronization word ). See on [page 4 para 5-7] teaches a special sequence is utilized for protecting information during pairing of mobile device with smart lamp and after pairing temporary key is utilized for encryption).
 and sending a plurality of data packets to the smart device corresponding to the device address through the wireless network, the data packets including the verification data encrypted by the temporary key and a ciphertext of the network information of the wireless network  (Zheng on [page 5 para 6-8] teaches the packet transmitted between smart home node and devices (i.e. controller and smart device [page 3 last para]) comprises integrity check field (MIC) (i.e. verification data) the packet also includes cipher text, wherein Cipher text comprises mobile network identification number NID [page 5 last para]).
The combination of Zheng and the cited portion of Liu fails to explicitly teach encrypting the verification data using temporary key, However Liu on different portion teaches encrypting verification data using temporary key (Liu on [0026, 0029, 0031 and 0070-0072] teaches encrypting the verification code using the unique ID of phone as a key).

Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu cited on different portion into the teaching of Zheng by encrypting verification data using temporary key. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).

Regarding claim 10 the combination of Zheng and Liu teaches all the limitations of claim 9 above, Zheng further teaches wherein the smart device is further applied to receiving the data packets sent by the controller (Zheng on [page 4 para 3] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times and sends pairing response, wherein n is temporary key (i.e. sending the packet including key to controller));
obtaining the long-term key after performing an operation on the network information according to a predetermined algorithm, before joining the wireless network where the controller is located and (Zheng on [page 4 last 3 para] teaches obtaining long term key LTK after performing digital operation and before joining the network and other lamps (i.e. other devices) joining the network obtain long term key LTK by mobile phone for intermodal communication).
	Liu further teaches decrypting the data packets by using the temporary key to obtain verification data (Liu on [0029, 0033, 0070, 0086 and 0100] teaches decrypting identification information using identity of mobile phone as a key);
and saving a decrypted network information obtained from the cipher text only after decrypting the verification data (Liu on [0070, 0085 and 0099] teaches saving the decrypted ID after acquiring the ID. See also on [0105] teaches storing the decrypted information after receiving the comparing the received password).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by decrypting and storing network information. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).
Regarding claim	 11 Zheng teaches A method for accessing a wireless network, implemented by a smart device, comprising (Zheng on [Page 2 para 1-4] teaches method for accessing intelligent home network by a control terminal comprises steps of):
generating temporary data packet comprising a temporary key, the temporary key being randomly generated by the smart device (Zheng on [page 4 para 3] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times at random and sends pairing response, wherein n is temporary key (i.e. sending the packet including key to controller));
transmitting, by (Zheng on [page 4 para 3] teaches mobile device (i.e. controller in view of para [0047] of published version of instant application) sends pairing request to lamp (i.e. smart device in view of [0043] of instant application) the request triggers lamp to glimmer (i.e. light blinking) n times at random and sends pairing response, wherein n is temporary key (i.e. sending the packet including key to controller));
receiving, from the controller, encrypted network information through the wireless network, wherein the encrypted network information is encrypted by the controller by using the temporary key in the temporary data packet (Zheng on [page 4 para 6-7] teaches mobile phone sends network name to lamp. further teaches sending network name, network cipher encrypted by temporary key to the lamp. See on [page 7 para 1-4] teaches intelligent home network node (i.e. referring to lamp [page 3 last para]) receive a packet and decrypt the cipher text in the packet, wherein Cipher text comprises mobile network identification number NID [page 5 last para]. See on [page 4 para 6-7] teaches mobile phone sends network name to lamp. Further teaches sending network name, network cipher encrypted by temporary key to the lamp. Other lamps joining this intelligent home network obtain the information such as network name, password and long term keys ltk by mobile phone);
decrypting the encrypted network information by using the temporary key to obtain network information, the network information including a network ID and a network password of the wireless network (Zheng on [page 4 para 6-7] teaches mobile phone sends network name to lamp. further teaches sending network name, network cipher encrypted by temporary key to the lamp. See on [page 7 para 1-4] teaches intelligent home network node (i.e. referring to lamp [page 3 last para]) receive a packet and decrypt the cipher text in the packet, wherein Cipher text comprises mobile network identification number NID [page 5 last para]. See on [page 4 para 6-7] teaches mobile phone sends network name to lamp. Further teaches sending network name, network cipher encrypted by temporary key to the lamp. Other lamps joining this intelligent home network obtain the information such as network name, password and long term keys ltk by mobile phone);
 and automatically joining the wireless network according to a long-term key generated based on the network information (Zheng on [page 4 last 3 para] teaches obtaining long term key LTK after performing digital operation and before joining the network and other lamps joining utilizing Hash algorithm the network obtain long term key LTK by mobile phone for intermodal communication. Further teaches lamps joining the home network first obtains the information such as network name, password and long term key LTK by mobile phone. See also on [page 5 last 3 para] teaches utilizing cryptographic algorithm to perform operation on network information to obtain LTK).
Although Zheng teaches light blinking when pairing with controller, but fails to explicitly teach Smart device having a light emitting component, However Liu from analogous art teaches 
Smart device having A light emitting component (Liu on [0004] teaches an access control system of this type mainly performs wireless information transmission by means of visible light. The system performs communication by flashing an LED light source at a high frequency, and generally includes a transmitter and a receiver. At the transmitter, an LED emits light and flashes at a frequency invisible to a human's eye. See on [0036] teaches the transmitter (namely, an emitter) transmits a light signal);
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by having an emitting component for emitting light signal and photosensitive component detecting the emitted light signal. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).
13 the combination of Zheng and Liu teaches all the limitations of claim 11 above, Zheng further teaches wherein transmitting, by the light emitting component of the smart device, the temporary data packet to the controller comprises: using a fixed time length to represent one bit of the temporary data packet (Zheng on [page 5 para 1-3] teaches one bit representation of packet)
 flashing at a first frequency during the fixed time length to indicate a binary code 0; and flashing at a second frequency during the fixed time length to indicate a binary code 1 (Liu on [0004] teaches The system performs communication by flashing an LED light source at a high frequency, and generally includes a transmitter and a receiver. At the transmitter, an LED emits light and flashes at a frequency invisible to a human's eye, where in a specific period of time, presence of light indicates a binary signal "1", and absence of light indicates a binary signal "0".).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Liu into the teaching of Zheng by having an emitting component for emitting light signal and photosensitive component detecting the emitted light signal. One would be motivated to do so in order to prevent an apparatus that is replicated illegally and improve security of the authentication system by authenticating the light signal (Liu on [0005]).

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (hereinafter Zheng) (CN 105119785) (Provided in IDS, English translation is used for examination) in view of Liu et al (hereinafter Liu) (US 20160150411) and further in view of Zhong et al (hereinafter Zhong) (US 20200389795).

12 the combination of Zheng and Liu teaches all the limitations of claim 11 above, the combination fails to explicitly teach the network ID and the network password is not manually input or scanned from a code or label, However Zhong from analogous art teaches 
wherein: the network ID and the network password is not manually input or scanned from a code or label (Zhong [0014] teaches peripheral device, as a carrier of the network server name and the connection password, is connected to the processing device, and then performs an automatic connection operation on the network server name and password stored in the peripheral device by means of a client program, so that a user no longer searches hotspot names and inputs connection password).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Zhong into the combined teaching of Zheng and Liu by automatically entering password. One would be motivated to do so in order to perform ensures the unauthorized access, and the simpler, faster and more accurate automatic connection mode makes the application of the client program better (Zhong on [0015]).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (hereinafter Zheng) (CN 105119785) (Provided in IDS, English translation is used for examination) in view of Liu et al (hereinafter Liu) (US 20160150411) and further in view of Nielsen (US 6337699).

Regarding claim 14 the combination of Zheng and Liu teaches all the limitations of claim 11 above, the combination fails to explicitly teach wherein transmitting, by the light emitting component of the smart device, the temporary data packet to the controller comprises:  using a fixed time length to represent two bits of the temporary data packet; flashing at a first frequency during the fixed time length to indicate a binary code 00; flashing at a second frequency during the fixed time length to (Nielsen Fig 4 and text on [Col 5 line 15-30] teaches using fixed length to represent two bit data packet and flashing at frequency to indicate “00” “01” “10” “11”).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Nielsen into the combined teaching of Zheng and Liu by having two bit representation of packet and mapping the frequency into binary code. One would be motivated to do so in order to visualize and distinguish icons based on their content and can classify them as to importance (Nielsen on [Col 2 line 55-65]).
Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al (hereinafter Zheng) (CN 105119785) (Provided in IDS, English translation is used for examination) in view of Liu et al (hereinafter Liu) (US 20160150411) and further in view of Hack et al (hereinafter hack) (US 20070216380).

Regarding claim 15 the combination of Zheng and Liu teaches all the limitations of claim 11 above, the combination fails to explicitly teach wherein transmitting, by the light emitting component of the smart device, the temporary data packet to the controller comprises: alternatively flashing at a first brightness and a second brightness, a duty cycle corresponding to the first brightness and the second (Hack on [0005, 0072, 0074 and 0094] teaches frequency of 50% duty cycle).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of hack into the combined teaching of Zheng and Liu by having two bit representation of packet and mapping the frequency into binary code. One would be motivated to do so in order to produce status information relating to a monitored circuit may comprise receiving an input signal relating to the monitored circuit (Hack on [0007-0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436